Exhibit 10.19

***Text Omitted and Filed Separately

Confidential Treatment Requested

Under 17 C.F.R. 200.80(b)(4) and

240.24b-2

DEVELOPMENT AND LICENSE AGREEMENT

This DEVELOPMENT AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
June 28, 2007 (the “Effective Date”), by and among (i) CryoCor, Inc., a Delaware
corporation, having a principal place of business at 9717 Pacific Heights
Boulevard, San Diego, California 92121 (“CryoCor”), (ii) Boston Scientific
Corporation, a Delaware corporation having a principal place of business at One
Boston Scientific Place, Natick, Massachusetts 01760 (“BSC”), and (iii) Boston
Scientific Scimed, Inc., a Minnesota corporation having a principal place of
business at One Scimed Place, Maple Grove, Minnesota 55311 (“BSS”).

Background

WHEREAS, BSC and CryoCor desire to enter into an arrangement pursuant to which
(i) CryoCor may develop and manufacture, on BSC’s behalf, the BSC Console (as
defined herein) for use with the BSC Cryo Balloon (as defined herein), and
license to BSC intellectual property to permit BSC to manufacture the BSC
Console, (ii) CryoCor may manufacture the Cryo Console (as defined herein) on
BSC’s behalf and license to BSC intellectual property to permit BSC to
manufacture the Cryo Console, and (iii) CryoCor may license to BSC intellectual
property to permit BSC to manufacture BSC Cryo Balloon products incorporating
the Cryo Catheter Shaft (as defined herein), all in accordance with the terms
and provisions set forth herein;

WHEREAS, contemporaneously with the execution of this Agreement, BSS and CryoCor
are entering into a Common Stock Purchase Agreement and a Registration Rights
Agreement pursuant to which BSS will make an equity investment in CryoCor in
accordance with the terms and provisions set forth therein; and

NOW, THEREFORE, in consideration of the premises and mutual promises and
agreements hereinafter set forth, the parties hereto agree as follows:

 

1. DEFINITIONS.

1.1 Defined Terms.

“Affiliate” means any company, individual, corporation, partnership,
association, or business that now or hereafter directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with another person; and the term “control,” including the terms
“controlling,” “controlled by,” and “under common control with,” means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a person, whether through the ownership of voting
shares, by contract or otherwise.

“Applicable Laws” means all applicable laws, statutes, regulations and
ordinances, including without limitation the FD&C Act.



--------------------------------------------------------------------------------

“BSC Console” means […***…].

“BSC Console Program Intellectual Property” means (i) individually and
collectively, all Intellectual Property Rights that are conceived, created,
discovered, developed, generated, made or reduced to practice or tangible medium
of expression pursuant to the Program, and during the Tail Period, solely by one
or more employees or consultants of CryoCor, solely by one or more employees or
consultants of BSC or BSS or jointly by one or more employees or consultants of
BSC or BSS and one or more employees or consultants of CryoCor, in each case
relating to the BSC Console (or any component, enhancement or modification
thereof), but excluding Joint Program Intellectual Property, and
(ii) individually and collectively, all Intellectual Property Rights that are
conceived, created, discovered, developed, generated, made or reduced to
practice or tangible medium of expression pursuant to the Program solely by one
or more employees or consultants of BSC or BSS which relate to both the BSC
Console and the Cryo Console (or any component, enhancement or modification
thereof), but excluding Joint Program Intellectual Property.

“BSC Cryo Balloon” means BSC’s cryo-therapy balloon.

“BSC Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are owned or licensed, with the right to
sublicense, by BSC or its Affiliates at any time prior to the Effective Date or
during the term of this Agreement. The term “BSC Intellectual Property” (x) does
not include any techniques, methodologies, Know-How, information and data which
is, as of the Effective Date, or during the term of this Agreement becomes,
generally available to the public without breach of this Agreement, other than
such techniques, methodologies, Know-How, information and data covered by valid
claims in the BSC Patent Rights, and (y) shall not include any Program
Intellectual Property.

“BSC Net Sales” means net sales recorded by BSC from the sale of Products to
unaffiliated third parties, either directly or through one or more Affiliates,
in accordance with GAAP, consistently applied by BSC across all similar product
lines, in connection with the preparation of BSC’s financial statements, as
publicly reported. The term “BSC Net Sales” shall not include revenue received
by BSC (or any of its Affiliates) from transactions with an Affiliate of BSC,
unless such Affiliate is the end user of the applicable Product.

(i) Whenever any BSC Cryo Balloon is sold as part of a Bundled Product and all
products in such Bundled Product are sold on a “stand-alone” basis within the
particular sales region of such sale, the “BSC Net Sales” for such Product
resulting from such sale of such Bundled Product shall be the product of (i) the
net sales reported by BSC or its Affiliate, whichever is applicable, for such
Bundled Product, multiplied by (ii) a fraction, the numerator of which is the
Per Unit Average Selling Price of such BSC Cryo Balloon sold within such sales
region and the denominator of which is the sum of (x) the numerator and (y) the
aggregate Per Unit Average Selling Prices within such sales region of all other
products included in such Bundled Product.

   2    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(ii) Whenever any BSC Cryo Balloon is sold as part of a Bundled Product, such
BSC Cryo Balloon is sold on a “stand-alone” basis within the particular sales
region of such sale, and any of the other products included in such Bundled
Product are not sold on a “stand-alone” basis within such sales region, the “BSC
Net Sales” for such Product resulting from such sale of such Bundled Product
shall be the product of (i) the net sales reported by BSC or its Affiliate,
whichever is applicable, for such Bundled Product multiplied by (ii) a fraction,
the numerator of which is the Per Unit Average Selling Price of such BSC Cryo
Balloon sold within such sales region, and the denominator of which is the sum
of (x) the numerator, (y) the aggregate Per Unit Average Selling Prices within
such sales region of all other products included in such Bundled Product that
are sold on a “stand-alone” basis within such sales region, and (z) the fair
market prices that BSC would have charged within such sales region to an
unrelated purchaser, on a “stand-alone” basis, for all of the other products
included in such Bundled Product that are not sold on a “stand-alone” basis
within such sales region.

“BSC Patent Rights” means the rights of BSC and its Affiliates in those Patents
included in BSC Intellectual Property owned by or licensed to BSC or its
Affiliates at any time during the term of this Agreement which relate to or
otherwise would be infringed by the performance of the Program.

“BSC Program Intellectual Property” means […***…].

“BSC Royalty Period” means, with respect to a Product, the period commencing
upon the First Product Sale by BSC or its Affiliates of such Product and lasting
until the expiration of the last to expire of the CryoCor Patent Rights or
CryoCor Program Patent Rights which are licensed to BSS with respect to such
Product or Joint Program Patent Rights with respect to such Product, or if
earlier, termination of this Agreement.

“Bundled Product” means a Product and other products that are not Products
either (a) packaged together for sale or shipment as a single unit or (b) sold
together in a kit, where the purchaser is charged a single individual purchase
price for such combination of products.

“business day” means any day, other than Saturday, Sunday or a legal holiday in
Massachusetts or California, that banks located in Boston, Massachusetts are
open for business.

“Confidential Information” means information of either party or their respective
Affiliates that (a) derives independent economic value, actual or potential, for
not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use, and (b) is the subject of efforts
that are reasonable under the circumstances to maintain its secrecy.
“Confidential Information” includes, but is not limited to, an invention, idea,
Intellectual Property Right, formula,

   3    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

pattern, compilation, program, method, technique, assay, process, biological
material, data, design, source code, research plan, business plan, business
opportunity, customer or personnel list, financial statement and other
information disclosed by one party to the other party in connection with this
Agreement or developed in the course of the Program. Notwithstanding the
foregoing, for any such information submitted by any party to be deemed to be
“Confidential Information” hereunder, (i) if such information is submitted in
writing, such information must be clearly marked “confidential” or
“proprietary”, and (ii) if such information is submitted orally, such oral
disclosure must subsequently be reduced to writing and marked “confidential” and
such writing must be delivered to the receiving party within thirty (30) days of
the oral disclosure.

“Contract Quarter” means a calendar quarter. The first Contract Quarter includes
the period between the date of First Product Sale of a Product and the beginning
of the next calendar quarter.

“Cost of Goods Sold” means with respect to any Product manufactured by one party
for the other party, the cost of direct labor, materials, components and factory
overhead directly associated with the manufacture of such Product by the
manufacturing party.

“Cryo Catheter Shaft” means CryoCor’s catheter shaft, including any
modifications or improvements made thereto by any party in the course of the
Program or by BSC, BSS or any of their Affiliates pursuant to any license
granted under this Agreement.

“Cryo Console” means CryoCor’s automated console generator developed pursuant to
the Program to deliver N2O to the BSC Cryo Balloon at or below […***…] psi,
including any modifications or improvements made thereto by any party in the
course of the Program or by BSC, BSS or any of their Affiliates pursuant to any
license granted under this Agreement. Cryo Console does not include any CryoCor
console that cannot be used with BSC Cryo Balloons or any upgraded console
developed by CryoCor after the Program has been completed.

“CryoCor Change of Control” means, directly or indirectly, any change of control
of CryoCor (whether through a stock sale, asset sale, equity issuance, merger or
otherwise).

“CryoCor First Option Intellectual Property” means, individually and
collectively, all Intellectual Property Rights owned or licensed (with the right
to sublicense) by CryoCor as of the Effective Date or at any time during the
term of this Agreement that are required to use, manufacture, market, offer to
sell, sell, import or export the BSC Console in the Field. The term “CryoCor
First Option Intellectual Property” (x) does not include any techniques,
methodologies, Know-How, information and data which is, as of the Effective
Date, or during the term of this Agreement becomes, generally available to the
public without breach of this Agreement, other than such techniques,
methodologies, Know-How, information and data covered by valid issued claims in
CryoCor First Option Patent Rights, (y) shall not include any Program
Intellectual Property, and (z) shall not include any Intellectual Property
Rights of CryoCor which relate solely to catheters or sheaths.

“CryoCor First Option Patent Rights” means CryoCor’s rights in those Patents
included in CryoCor First Option Intellectual Property owned by or licensed to
CryoCor which are listed on Schedule 6.2(vi) hereto, and any patent application
filed as a continuation, division, or

   4    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

continuation-in-part of with respect thereto, patents issuing therefrom and
reissues, reexaminations and extensions of such patents; any foreign counterpart
to any patents and application(s) (including divisions, continuations,
confirmations, additions, renewals or continuations-in-part of such patent
application), patents issuing therefrom and extensions thereto; and all priority
rights under the Patent Cooperation Treaty and the Paris Convention.

“CryoCor Intellectual Property” means (a) if BSC elects the First Option, the
CryoCor First Option Intellectual Property, and (b) if BSC elects the Second
Option, the CryoCor Second Option Intellectual Property.

“CryoCor Net Sales” means net sales recorded by CryoCor from the sale of BSC
Consoles to unaffiliated third parties, either directly or through one or more
Affiliates, in accordance with GAAP, consistently applied by CryoCor, in
connection with the preparation of CryoCor’s financial statements, as publicly
reported. The term “CryoCor Net Sales” shall not include revenue received by
CryoCor (or any of its Affiliates) from transactions with an Affiliate of
CryoCor, unless such Affiliate is the end user of the applicable BSC Console.

“CryoCor Patent Rights” means (a) if BSC elects the First Option, the CryoCor
First Option Patent Rights, (b) if BSC elects the Second Option, the CryoCor
Second Option Patent Rights, and (c) if BSC elects the Third Option, the CryoCor
Third Option Patent Rights.

“CryoCor Program Intellectual Property” means, individually and collectively,
all Intellectual Property Rights that are conceived, created, discovered,
developed, generated, made or reduced to practice or tangible medium of
expression pursuant to the Program, and during the Tail Period, solely by one or
more employees or consultants of BSC or BSS or jointly by one or more employees
or consultants of BSC or BSS and one or more employees or consultants of
CryoCor, in each case relating to the Cryo Console and/or the Cryo Catheter
Shaft (or any component, enhancement or modification thereof), but excluding any
Joint Program Intellectual Property.

“CryoCor Royalty Period” means, with respect to any BSC Console sold by CryoCor
or its Affiliates, the period commencing upon the First Product Sale by CryoCor
or its Affiliates of the BSC Console and lasting until the expiration of the
last to expire of the BSC Program Patent Rights which are licensed to CryoCor
with respect to the BSC Console or Joint Program Patent Rights with respect to
the BSC Console, or if earlier, termination of this Agreement.

“CryoCor Second Option Intellectual Property” means, individually and
collectively, all Intellectual Property Rights owned or licensed (with the right
to sublicense) by CryoCor as of the Effective Date or at any time during the
term of this Agreement that are required to use, manufacture, market, offer to
sell, sell, import or export the Cryo Console in the Field. The term “CryoCor
Second Option Intellectual Property” (x) does not include any techniques,
methodologies, Know-How, information and data which is, as of the Effective
Date, or during the term of this Agreement becomes, generally available to the
public without breach of this Agreement, other than such techniques,
methodologies, Know-How, information and data covered by valid issued claims in
CryoCor Second Option Patent Rights, (y) shall not include any Program
Intellectual Property, and (z) shall not include any Intellectual Property
Rights of CryoCor which relate solely to catheters or sheaths.

 

5



--------------------------------------------------------------------------------

“CryoCor Second Option Patent Rights” means CryoCor’s rights in those Patents
included in CryoCor Second Option Intellectual Property owned by or licensed to
CryoCor which are listed on Schedule 6.2(vii) hereto, and any patent application
filed as a continuation, division, or continuation-in-part of with respect
thereto, patents issuing therefrom and reissues, reexaminations and extensions
of such patents; any foreign counterpart to any patents and application(s)
(including divisions, continuations, confirmations, additions, renewals or
continuations-in-part of such patent application), patents issuing therefrom and
extensions thereto; and all priority rights under the Patent Cooperation Treaty
and the Paris Convention.

“CryoCor Third Option Intellectual Property” means, individually and
collectively, all Intellectual Property Rights owned or licensed (with the right
to sublicense) by CryoCor as of the Effective Date or at any time during the
term of this Agreement that are required to use, manufacture, market, offer to
sell, sell, import or export the Cryo Catheter Shaft incorporated in the BSC
Cryo Balloon in the Field which are described in the Third Option Development
and License Agreement. The term “CryoCor Third Option Intellectual Property”
(x) does not include any techniques, methodologies, Know-How, information and
data which is, as of the Effective Date, or during the term of this Agreement
becomes, generally available to the public without breach of this Agreement,
other than such techniques, methodologies, Know-How, information and data
covered by valid issued claims in CryoCor Third Option Patent Rights, and
(y) shall not include any Program Intellectual Property.

“CryoCor Third Option Patent Rights” means CryoCor’s rights in those Patents
included in CryoCor Third Option Intellectual Property owned by or licensed to
CryoCor which are described in the Third Option Development and License
Agreement.

“Development Plan” means the plan detailing CryoCor’s obligations related to the
Program, attached hereto as Exhibit A, as may be amended in accordance with
Section 2.1(e).

“FD&C Act” means the United States Federal Food, Drug and Cosmetic Act of 1938
and applicable regulations promulgated thereunder, as amended from time to time.

“FDA” means the United States Food and Drug Administration, or any successor
entity.

“Field” means […***…].

“First Option” means the development by CryoCor for BSC of the BSC Console
pursuant to the Program, and the related license and supply terms as provided
herein.

“First Product Sale” means, as applicable, (i) the first commercial sale of a
Product in a geographic market by BSC or its Affiliates to an unaffiliated
purchaser, or (ii) the first commercial sale of a BSC Console by CryoCor or its
Affiliates to an unaffiliated purchaser, in each case excluding clinical trial
sales and sample products.

“GAAP” means U.S. generally accepted accounting principles consistently applied.

   6    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

“Intellectual Property Rights” means rights in and to discoveries, concepts,
ideas, developments, specifications, methods, drawings, diagrams, models,
inventions, techniques, methodologies, modifications, improvements, works of
authorship, designs and data (whether or not protectable under patent,
copyright, trade secrecy or similar laws), including Patents, utility models,
and registered and unregistered designs, including mask works, copyrights, Trade
Secrets, design history, manufacturing documentation, and any other form of
protection afforded by law to inventions, models, designs, works of authorship,
databases or technical information and applications therefor.

“Joint Program Intellectual Property” means, individually and collectively, all
Intellectual Property Rights that are conceived, created, discovered, developed,
generated, made or reduced to practice or tangible medium of expression pursuant
to the Program, and during the Tail Period, solely by one or more employees or
consultants of CryoCor or jointly by one or more employees or consultants of BSC
or BSS and one or more employees or consultants of CryoCor, in each case which
relate to both the BSC Console and the Cryo Console (or any component,
enhancement or modification thereof).

“Know-How” means all factual knowledge and information that gives a person or
entity the ability to produce or market something that it otherwise would not
have known how to produce or market with the same accuracy or precision,
including without limitation all formulae, algorithms, processes, procedures,
writings, data, protocols, techniques, proposals, designs, ideas, concepts,
strategic, research and development information and related documentation,
business and other plans, research, inventions and invention disclosure and all
records of the foregoing.

“Milestones” means Milestone One, Milestone Two, Milestone Three, Milestone
Four, Milestone Five and Milestone Six, each as set forth in the Development
Plan attached hereto as Exhibit A, as may be amended.

“Patents” means patents and patent applications together with (a) any patent
application filed as a continuation, division, or continuation-in-part of with
respect thereto, patents issuing therefrom and reissues, reexaminations and
extensions of such patents; (b) any foreign counterpart to any patents and
application(s) (including divisions, continuations, confirmations, additions,
renewals or continuations-in-part of such patent application), patents issuing
therefrom and extensions thereto; and (c) all priority rights under the Patent
Cooperation Treaty and the Paris Convention.

“Per Unit Average Selling Price” means, with respect to a product, the amount
equal to (x) the total amount of the invoice price for all such products sold in
the applicable sales region in a given year (in the case of any product within a
Bundled Product, not including any such products that are sold as part of such
Bundled Product), divided by (y) the total number of units of such products sold
in such sales region during such year (in the case of any product within a
Bundled Product, not including any such products that are sold as part of such
Bundled Product).

“Products” means (i) with respect to the First Option, the BSC Console and the
BSC Cryo Balloons which are compatible with the BSC Console, (ii) with respect
to the Second Option, the Cryo Console and the BSC Cryo Balloons which are
compatible with the Cryo Console and (iii)

 

7



--------------------------------------------------------------------------------

with respect to the Third Option, the BSC Cryo Balloons which incorporate the
Cryo Catheter Shaft.

“Product Approvals” means, for any country or other jurisdiction, those
regulatory approvals required for importation, exportation, promotion, pricing,
marketing and sale of the Products, whether sold alone or within any Bundled
Product, as applicable, in such country or other jurisdiction for use in the
Field.

“Program” means the activities that the parties mutually agree from time to time
are necessary or desirable to be undertaken in order to achieve the Milestones,
which activities will occur beginning upon the Effective Date and continuing
until achievement of the last Milestone set forth in the Development Plan or the
earlier termination of this Agreement.

“Program Intellectual Property” means, individually and collectively, the BSC
Program Intellectual Property, the CryoCor Intellectual Property and the Joint
Program Intellectual Property.

“Program Options” means the First Option, the Second Option and the Third
Option.

“Program Patent Rights” means the rights in those Patents included in the BSC
Console Program Intellectual Property (the “BSC Program Patent Rights”), those
Patents included in the CryoCor Program Intellectual Property (the “CryoCor
Program Patent Rights”), and those Patents included in the Joint Program
Intellectual Property (the “Joint Program Patent Rights”).

“Regulatory Authority” means any national, supra-national, regional, state or
local regulatory agency, department, bureau, commission, council or other
governmental entity, including the FDA or any comparable foreign regulatory
authority.

“Second Option” means the development by CryoCor for BSC of the Cryo Console
pursuant to the Program, and the related license and supply terms as provided
herein.

“Tail Period” means either (i) the period of […***…] following the achievement
of the final Milestone set forth in the Development Plan or (ii) if the Program
is terminated prior to the achievement of the final Milestone set forth in the
Development Plan and such termination is the result of either a breach by
CryoCor of its obligations under this Agreement or a failure by CryoCor to
achieve a Milestone hereunder as a result of circumstances which could
reasonably be expected to cause such failure, the period of […***…] following
such termination of the Program.

“Third Option” means the license terms relating to the Cryo Catheter Shaft as
provided herein.

“Trade Secret” means any Know-How or other information that generally
facilitates the production, manufacturing, marketing, or sale of products or
services, increases revenues, or provides an advantage over the competition, is
not generally known, and is the subject of reasonable efforts to maintain its
confidentiality.

   8    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

1.2 Other Defined Terms. Each of the following terms have the meanings ascribed
to it in the section set forth opposite such term:

 

“Acceptance”   Section 2.1(c)    “Agreement”   Preamble    “BSC”   Preamble   
“BSC Royalty Payments”   Section 3.7(b)    “BSS”   Preamble    “Change Control
Document”   Section 2.1(e)    “Change Request”   Section 2.1(e)    “CryoCor”  
Preamble    “CryoCor Royalty Payments”   Section 3.8(b)    “Deliverables”  
Section 2.1(a)    “EEO Laws”   Section 5.2    “Effective Date”   Preamble   
“Evaluation Period”   Section 2.1(c)    “Indemnified Party”   Section 7.1   
“Indemnifying Party”   Section 7.1    “Loss(es)”   Section 7.1   
“Nonconformity”   Section 2.1(d)    “Services”   Section 2.1(a)   
“Specifications”   Section 2.1(a)   

“Third Option Development and

License Agreement”

  Section 2.2   

 

2. DEVELOPMENT.

2.1 Development Activities.

(a) In consideration of the payments to be made pursuant to Section 2.4 and
subject to Section 2.2, CryoCor will conduct all services and activities to be
conducted by CryoCor under the Program in accordance with the Development Plan
(“Services”). The Development Plan includes a description of items
(“Deliverables”) to be provided by CryoCor to BSC, including the initial
specifications and requirements for the BSC Console as set forth on Exhibit A
and the initial specifications and requirements to be developed for the Cryo
Console and to be added to Exhibit A by amendment (the “Specifications”). The
Development Plan may be updated from time to time by mutual agreement of CryoCor
and BSC following any agreed-upon changes in the Services, Deliverables or
Specifications.

(b) CryoCor agrees to perform Services in full compliance with the
Specifications and other requirements of the Development Plan and in all
instances in accordance with professional standards and practices.

 

9



--------------------------------------------------------------------------------

(c) BSC shall be entitled to a reasonable amount of time to test each
Deliverable, but in no event more than twenty-one (21) days from the date of
receipt of the applicable Deliverable, to determine whether such Deliverable
meets the Specifications of the Development Plan (the “Evaluation Period”).
Acceptance of any Deliverable, for payment purposes, shall not be deemed to have
taken place unless and until BSC has accepted or is deemed to have accepted such
Deliverable as having met the Specifications of the Development Plan. BSC shall
be deemed to have accepted any Deliverable if BSC provides CryoCor with a
written notice of its acceptance or if BSC does not deliver written notice to
CryoCor within the Evaluation Period of Nonconformity of such Deliverable
pursuant to Section 2.1(d) (“Acceptance”). No other method of acceptance,
including those specified in Article 2 of the Uniform Commercial Code, shall
apply to the acceptance of Deliverables hereunder. Notwithstanding any provision
herein to the contrary, the time periods specified in the Development Plan for
the achievement of each Milestone shall not commence until the Deliverable for
the prior Milestone has been Accepted by BSC.

(d) If, during the Evaluation Period, BSC determines that a given Deliverable
fails to conform to the Specifications of the Development Plan
(“Nonconformity”), BSC shall notify CryoCor in a writing specifying the nature
and extent of the Nonconformity. CryoCor agrees to use commercially reasonable
efforts to cure any Nonconformity that can be cured as promptly as possible, but
in any event within ten (10) business days of CryoCor’s receipt of BSC’s notice,
unless otherwise agreed upon by the parties in writing. BSC shall test the
re-delivered Deliverable in accordance with Section 2.1(c). If BSC does not
accept the Deliverable in accordance with Section 2.1(c) upon a re-delivery of
such Deliverable, then no payment shall be made by BSC with respect to the
Milestone for such Deliverable, and either BSC may terminate this Agreement
under Section 8.2(b) or the parties may change the Development Plan in
accordance with Section 2.1(e). Failure to deliver Deliverables on time shall
count as a Nonconformity for purposes of the immediately preceding sentence.

(e) Either party may, upon reasonable notice to the other party in writing,
request changes to the Development Plan by notifying such other party of the
requested change, including such details as will allow such other party to
evaluate it (a “Change Request”). Within ten (10) business days after receipt by
CryoCor of a Change Request by BSC or in connection with CryoCor providing a
Change Request to BSC, as applicable, CryoCor will, at its own expense, deliver
a document to BSC that (i) assesses whether and the extent to which the
requested change causes an increase or decrease in the costs or time required
for performance of the Services, and (ii) incorporates a description of the
activities required to implement the requested changes (a “Change Control
Document”). If BSC accepts the Change Control Document in writing, then the
provisions of this Agreement and the Development Plan shall be deemed amended to
incorporate such change in accordance with the Change Control Document. If BSC
does not accept such Change Control Document, the parties will attempt to agree
on a good faith equitable adjustment in writing of the revised costs or time of
performance, or both, but no change will be made to this Agreement or the
Development Plan unless agreed in writing by the parties. There will be no
additional charges for any additional Services provided in respect of the
Development Plan that do not comply with the Change Request procedures set forth
in this Section 2.1(e).

 

10



--------------------------------------------------------------------------------

(f) While CryoCor alone shall be entitled to determine who of its personnel will
be assigned to perform the Development Plan, CryoCor shall be responsible for
ensuring that each is fully qualified to perform the Services, and to develop
the Deliverables required, in accordance with the provisions of the Development
Plan and this Section 2.1. CryoCor may delegate or subcontract the performance
of Services to third party subcontractors, provided that (i) CryoCor controls
the delivery of such Services to BSC, and remains fully responsible to BSC for
the delivery of such Services and any breach of this Agreement by such third
party, and further provided that such subcontractor agrees in writing to comply
with confidentiality restrictions at least as stringent as those set forth in
this Agreement and (ii) CryoCor provides BSC with prior written notice of the
identity of any such subcontractor.

(g) CryoCor acknowledges that BSC will not be providing CryoCor or any of its
employees, contractors, or agents with any manner of workers’ compensation or
any other type of insurance coverage in connection with the Program, nor will
BSC be withholding from any amounts payable for the Services, any federal,
state, local and foreign taxes, including but not limited to, any social
security taxes, disability, or unemployment insurance payments, nor any duties,
tariffs, levies and similar assessment taxes. CryoCor agrees to be solely
responsible for any and all such amounts described in the preceding sentence,
and agrees to fully indemnify and hereby hold BSC harmless from and against all
such amounts, as well as from and against any and all claims arising out of the
disability or injury of any of CryoCor’s employees, contractors, or agents in
performance of the Program to the extent that such indemnity is enforceable at
law.

(h) EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY MAKES ANY
REPRESENTATION OR WARRANTY REGARDING THE SERVICES OR DELIVERABLES PROVIDED
PURSUANT TO THE PROGRAM OR THAT THE MILESTONES WILL BE ACHIEVED OR THE PROGRAM
WILL BE SUCCESSFUL.

2.2 Election of Program Options. Within (i) twenty-one (21) days after BSC’s
Acceptance of Milestone One, BSC shall deliver a written notice to CryoCor of
BSC’s election to proceed or not proceed with the First Option and/or the Second
Option and (ii) five (5) days after BSC’s Acceptance of Milestone One, CryoCor
shall deliver to BSC a list of any Intellectual Property Rights owned or
licensed by CryoCor which shall be included in the CryoCor Third Option
Intellectual Property. Within twenty-one (21) days after delivery of such list
of Intellectual Property Rights, BSC shall deliver a written notice to CryoCor
of BSC’s election to proceed or not proceed with the Third Option. BSC’s
election to proceed with the Third Option is subject to BSC also electing the
First Option or the Second Option. If BSC elects to proceed with the Third
Option, BSS, BSC and CryoCor shall enter into a separate mutually satisfactory
development and license agreement (the “Third Option Development and License
Agreement”). To the extent that BSC declines to proceed with any of the Program
Options, any provision of this Agreement which relates to such Program Option
shall be of no force and effect.

2.3 Updates and Information.

(a) CryoCor and BSC will periodically meet, at such times and places as are
mutually agreed upon, and in person or by telephone or videoconference as
mutually agreed upon, for the purpose of having CryoCor provide an update on the
status of the progress of CryoCor’s

 

11



--------------------------------------------------------------------------------

activities under the Program. Such meetings will occur no less often than once
per calendar month unless the parties agree, in writing, to meet less often.
CryoCor and BSC will each be responsible for its own expenses incurred in
connection with attending such meetings.

(b) BSC hereby grants to CryoCor a non-exclusive research license under the BSC
Intellectual Property and BSC Console Program Intellectual Property solely to
the extent necessary for CryoCor to perform its activities under the Program.
Each party shall make available to the other party all scientific, medical,
technical and other data, reports and other information as may be reasonably
requested by such party from time to time for the performance of the Program.
Without limiting the foregoing, CryoCor shall provide BSC with any analysis of
Intellectual Property Rights relating to the Deliverables or the Program as is
reasonably requested by BSC from time to time.

(c) CryoCor shall keep BSC reasonably apprised of regulatory interactions and
similar activities with governmental authorities and international bodies in
connection with the Program.

2.4 Payments.

(a) Subject to Section 2.4(d), BSC shall pay the following amounts to CryoCor as
consideration for CryoCor’s performance of its development obligations
hereunder, which payments are not creditable against any future payments under
this Agreement:

(i) Upon the Effective Date, BSC shall pay CryoCor $500,000.

(ii) Upon BSC’s Acceptance of Milestone Four (as set forth in the Development
Plan), BSC shall pay CryoCor $[…***…].

(iii) Upon BSC’s Acceptance of Milestone Five (as set forth in the Development
Plan), BSC shall pay CryoCor $[…***…].

(iv) Upon BSC’s Acceptance of Milestone Six (as set forth in the Development
Plan), BSC shall pay CryoCor $[…***…].

(b) If BSC seeks additional development services from CryoCor, and CryoCor
agrees to perform such development, then, subject to the mutual agreement of the
parties, BSC shall provide CryoCor with funding for CryoCor’s responsibilities
under the development plan adopted by the parties in connection with such
development work and the parties shall agree on terms and conditions for the
performance of such development. BSC funding for such additional development
work may include installment payments paid upon the delivery of work product. In
the event that the parties agree upon additional development work pursuant to
this Section 2.4(b), BSC and CryoCor shall negotiate mutually agreeable terms
for each such additional development project. If BSC elects to proceed with the
Third Option, the Third Option Development and License Agreement shall contain
the scope of the additional development work required for the Third Option.

   12    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) Except as expressly provided in this Agreement, each party shall pay its own
fees and expenses (including, without limitation, the fees and expenses of its
agents, representatives, attorneys and accountants) incurred in connection with
the negotiation, drafting, execution, delivery and performance of this Agreement
and the transactions it contemplates. Without limiting the foregoing, BSC shall
have no obligation to fund, directly or indirectly, any portion of the
development efforts contemplated by this Agreement other than the payments
described in this Section 2.4 or as may be agreed under any Change Control
Document.

(d) Notwithstanding any provision herein to the contrary, in the event that this
Agreement is terminated in accordance with Section 8, no further payments shall
be due under this Section 2.4 following such termination (other than payments
that became due and payable prior to the effective date of such termination).

 

3. LICENSE; PROPRIETARY RIGHTS.

3.1 Licenses.

(a) First Option.

(i) Subject to the terms and conditions of this Agreement, and subject to BSC’s
election of the First Option under Section 2.2, CryoCor hereby grants to BSS a
co-exclusive (with CryoCor in accordance with Section 3.1(a)(iii)), worldwide
license under the CryoCor First Option Intellectual Property, any CryoCor
Program Intellectual Property and CryoCor’s interest in any Joint Program
Intellectual Property solely for using, manufacturing, having manufactured,
marketing, offering for sale, selling, importing and exporting BSC Consoles in
the Field, either on a stand-alone basis or as part of Bundled Products (but not
with any cryo-therapy balloon or cryo-therapy console that is licensed or
acquired by BSC from the party or parties listed on Schedule 3.1). The license
provided to BSS under this Section 3.1(a)(i) may not be sublicensed except to
Affiliates of BSC or to a third party for purposes of manufacturing the BSC
Console for BSC or its Affiliates, and may not be transferred except as
otherwise provided under Sections 9.5 and 9.6. CryoCor acknowledges and agrees
that it shall not be entitled to any compensation for the grant of these
licenses other than the payments set forth in Section 3.7 below. If BSC does not
elect the First Option under Section 2.2, no license shall be granted under this
Section 3.1(a)(i).

(ii) Subject to the terms and conditions of this Agreement, BSC and BSS hereby
grant to CryoCor a non-exclusive, worldwide license, under the BSC Console
Program Intellectual Property required to use, manufacture, have manufactured,
market, offer for sale, sale, import or export BSC Consoles, solely for using,
manufacturing, marketing, offering for sale, selling, importing and exporting
BSC Consoles for use with non-expandable member catheter-based cryotherapy
devices developed by CryoCor, either on a stand-alone basis or as part of
Bundled Products. BSC and BSS acknowledge and agree that they shall not be
entitled to any compensation for the grant of this license other than the
payments set forth in Section 3.8 below. The license provided to CryoCor under
this Section 3.1(a)(ii) may not be sublicensed except to Affiliates of CryoCor
and may not be transferred except as otherwise provided under

 

13



--------------------------------------------------------------------------------

Sections 9.5 and 9.6. If BSC does not elect the First Option under Section 2.2,
no license shall be granted under this Section 3.1(a)(ii).

(iii) If BSC elects the First Option under Section 2.2, CryoCor shall retain the
co-exclusive right to use the CryoCor First Option Intellectual Property, any
CryoCor Program Intellectual Property in the Field and CryoCor’s interest in any
Joint Program Intellectual Property, subject to compliance with Section 3.3, and
CryoCor may not license the CryoCor First Option Intellectual Property or the
CryoCor Program Intellectual Property in the Field to anyone other than BSS and
its Affiliates; provided, that CryoCor may license the CryoCor First Option
Intellectual Property or the CryoCor Program Intellectual Property in the Field
(A) to the surviving corporation or any parent entity pursuant to a CryoCor
Change of Control, (B) to wholly-owned subsidiaries of CryoCor, and/or
(C) subject to BSC’s prior written consent, pursuant to a cross-license to a
third party in connection with a settlement of litigation with such third party
subject to the license to BSS under this Section 3.1.

(b) Second Option.

(i) Subject to the terms and conditions of this Agreement, and subject to BSC’s
election of the Second Option under Section 2.2, CryoCor hereby grants to BSS a
co-exclusive (with CryoCor in accordance with Section 3.1(b)(ii)), worldwide
license under the CryoCor Second Option Intellectual Property, any CryoCor
Program Intellectual Property and CryoCor’s interest in any Joint Program
Intellectual Property solely for using, manufacturing, having manufactured,
selling, commercializing, importing and exporting Cryo Consoles in the Field,
either on a stand-alone basis or as part of Bundled Products (but not with any
cryo-therapy balloon or cryo-therapy console that is licensed or acquired by BSC
from the party or parties listed on Schedule 3.1). CryoCor acknowledges and
agrees that it shall not be entitled to any compensation for the grant of these
licenses other than the payments set forth in Section 3.7 below. The license
provided under this Section 3.1(b)(i) may not be sublicensed except to
Affiliates of BSC or to a third party for purposes of manufacturing the Cryo
Console for BSC or its Affiliates, and may not be transferred except as
otherwise provided under Sections 9.5 and 9.6. If BSC does not elect the Second
Option under Section 2.2, no license shall be granted under this
Section 3.1(b)(i).

(ii) If BSC elects the Second Option under Section 2.2, CryoCor shall retain the
co-exclusive right to use the CryoCor Second Option Intellectual Property, any
CryoCor Program Intellectual Property in the Field and CryoCor’s interest in any
Joint Program Intellectual Property, subject to compliance with Section 3.3, and
CryoCor may not license the CryoCor Second Option Intellectual Property or the
CryoCor Program Intellectual Property in the Field to anyone other than BSS and
its Affiliates; provided, that CryoCor may license the CryoCor Second Option
Intellectual Property or the CryoCor Program Intellectual Property in the Field
(A) to the surviving corporation or any parent entity pursuant to a CryoCor
Change of Control, (B) to wholly-owned subsidiaries of CryoCor, and/or
(C) subject to BSC’s prior written consent, pursuant to a cross-license to a
third party in connection with a settlement of litigation with such third party
subject to the license to BSS under this Section 3.1.

 

14



--------------------------------------------------------------------------------

(iii) Subject to compliance with Section 3.3, CryoCor may license the Joint
Program Intellectual Property required to use, manufacture, have manufactured,
market, offer for sale, sale, import or export Cryo Consoles, solely for using,
manufacturing, having manufactured, marketing, offering for sale, selling,
importing and exporting Cryo Consoles for use with non-expandable member
catheter-based cryotherapy devices developed by CryoCor outside the Field,
either on a stand-alone basis or as part of Bundled Products.

(c) Third Option. In the event that BSC elects to proceed with the Third Option,
the Third Option Development and License Agreement shall contain a license by
CryoCor granting BSS an exclusive, worldwide license under the CryoCor Third
Option Intellectual Property (as described therein) and any CryoCor Program
Intellectual Property solely for using, manufacturing, having manufactured,
marketing, offering to sell, selling, importing and exporting Cryo Catheter
Shafts incorporated into BSC Cryo Balloons.

(d) Joint Program Intellectual Property. CryoCor may not license the Joint
Program Intellectual Property in the Field to anyone other than BSS and its
Affiliates; provided, that CryoCor may license the Joint Program Intellectual
Property in the Field (i) to the surviving corporation or any parent entity
pursuant to a CryoCor Change of Control, and/or (ii) to wholly-owned
subsidiaries of CryoCor.

(e) In-Licensed CryoCor Intellectual Property. Any CryoCor Intellectual Property
that is licensed by a third party to CryoCor is licensed by CryoCor to BSS under
Section 3.1 subject to the applicable terms of the license agreement between
CryoCor and such third party.

3.2 Proprietary Rights.

(a) Except for the licenses expressly granted in Section 3.1, this Agreement
does not convey to BSC or BSS any rights in any CryoCor Intellectual Property or
any other Intellectual Property Rights of CryoCor by implication, estoppel or
otherwise. Except as otherwise provided herein, title to the CryoCor
Intellectual Property and any other Intellectual Property Rights of CryoCor
shall at all times remain vested in CryoCor.

(b) Except for the licenses expressly granted in Sections 2.3(b) and 3.1(a)
during the term of this Agreement, this Agreement does not convey to CryoCor any
rights in any BSC Intellectual Property, any BSC Program Intellectual Property
or any other Intellectual Property Rights of BSC and its Affiliates by
implication, estoppel or otherwise. Title to the BSC Intellectual Property and
any other Intellectual Property Rights of BSC or its Affiliates shall at all
times remain vested in BSC and its Affiliates.

(c) Title to and any interest in BSC Program Intellectual Property (including
corresponding BSC Program Patent Rights) shall be owned by BSS (or any other
Affiliate designated by BSC). Title to and any interest in Joint Program
Intellectual Property (including corresponding Joint Program Patent Rights)
shall be jointly owned by BSS (or any other Affiliate designated by BSC) and
CryoCor, and title to and any interest in CryoCor Program Intellectual Property
(including corresponding CryoCor Program Patent Rights) shall be owned by
CryoCor, provided that any CryoCor Program Intellectual Property and CryoCor’s
interest in any Joint

 

15



--------------------------------------------------------------------------------

Program Intellectual Property shall be subject to the license of CryoCor’s
rights to BSS pursuant to Section 3.1 during the term of this Agreement.

3.3 Non-Competition. During the term of the Program, CryoCor shall not, and
shall not permit any Affiliate of CryoCor to, develop any product in the Field,
whether for any third party or internally, except for BSC pursuant to the
Program.

3.4 Disclosure; Patent Prosecution.

(a) Each party shall promptly disclose in writing to the other party knowledge
of any Program Intellectual Property developed in the course of the Program.
Such Program Intellectual Property will be subject to the provisions of this
Agreement. CryoCor hereby assigns or otherwise transfers to BSC any right, title
or interest that CryoCor may have in the BSC Program Intellectual Property, and
BSC and BSS hereby assign or otherwise transfers to CryoCor any right, title or
interest that BSC or BSS may have in the CryoCor Program Intellectual Property

(b) CryoCor or, with respect to CryoCor Intellectual Property licensed by
CryoCor from a third party, CryoCor’s third party licensor will have the sole
right, but not the obligation, to prepare, file, prosecute, and maintain, at
CryoCor’s sole cost and expense, patent protection throughout the world for
CryoCor Intellectual Property and CryoCor Program Intellectual Property. With
regard to any CryoCor Patent Rights or CryoCor Program Patent Rights to which
BSS then has a license in the Field under this Agreement and for which CryoCor
controls preparation, filing, prosecution and maintenance, CryoCor will discuss
with BSC any decision to abandon any patent or patent application with such
CryoCor Patent Rights or CryoCor Program Patent Rights if such abandonment would
be reasonably likely to have a material adverse effect on BSS’s license to such
CryoCor Patent Rights or CryoCor Program Patent Rights in the Field under
Section 3.1. CryoCor will consult with BSC regarding filing for patent
protection for CryoCor Program Intellectual Property and will use commercially
reasonable efforts to take into account BSC’s suggestions with regard to any
CryoCor Program Intellectual Property then subject to a license granted to BSS
in the Field under Section 3.1.

(c) BSC will have the sole right, but not the obligation, to file, prosecute,
and maintain, at BSC’s sole cost and expense, patent protection throughout the
world for BSC Program Intellectual Property.

(d) CryoCor will have the first right, but not the obligation, to prepare, file,
prosecute, and maintain patent protection throughout the world for Joint Program
Intellectual Property; provided, that (i) any patent applications for Joint
Program Intellectual Property shall be prepared, filed and prosecuted through an
attorney chosen by both CryoCor and BSC that will jointly represent both CryoCor
and BSC, (ii) CryoCor will consult with BSC regarding filing for patent
protection for Joint Program Intellectual Property and will take into account
BSC’s suggestions with regard to Joint Program Intellectual Property, (iii) at
least ten (10) business days prior to filing any patent application, any
proposed response to an office action, or any other communication to a patent
office with respect to any Joint Program Intellectual Property, CryoCor shall
provide BSC for its review and comment a draft of such patent application and
will incorporate BSC’s comments and recommendations in such patent application,
response or

 

16



--------------------------------------------------------------------------------

communication prior to filing; and (iv) CryoCor and BSC will share equally the
cost and expense of such activities. With regard to any Joint Program Patent
Rights, CryoCor will discuss with BSC any decision to abandon any patent or
patent application with such Joint Program Patent Rights. BSC will have the
right, and not the obligation, to file, prosecute, and maintain, at BSC’s sole
cost and expense, any patent protection for Joint Program Intellectual Property
which CryoCor has notified BSC that CryoCor has elected not to file, prosecute
or maintain. CryoCor shall promptly provide BSC with copies of or information
regarding any communications with the US Patent and Trademark Office regarding
Joint Program Intellectual Property and from time to time at BSC request,
CryoCor shall provide BSC with such updates and information regarding Joint
Program Intellectual Property as BSC may reasonably request.

(e) Each party shall cooperate with and assist the other party in all reasonable
respects necessary to carry out the foregoing provisions of this Section 3.4,
including executing and delivering any further legal instruments and performing
any further acts which may be reasonably necessary to effectuate the provisions
of this Section 3.4.

3.5 Infringement.

(a) Generally. Each of BSC or BSS, on the one hand, and CryoCor, on the other
hand, will notify the other party in writing of any infringement or
misappropriation of any CryoCor Intellectual Property, BSC Intellectual Property
or Program Intellectual Property or any unauthorized disclosure or use of any
Confidential Information of the other party within thirty (30) days after it
becomes aware of such infringement, misappropriation or unauthorized disclosure.
Subject to the rights of CryoCor’s third party licensor with respect to CryoCor
Intellectual Property licensed to CryoCor by such third party, CryoCor shall
have the exclusive right (after consultation with BSC as to CryoCor Intellectual
Property with respect to which CryoCor has the right to bring legal action for
infringement or misappropriation) at its own cost to take all legal action it
deems necessary or advisable to eliminate or minimize the consequences of any
infringement or misappropriation of CryoCor Intellectual Property or CryoCor
Program Intellectual Property, subject to Section 3.5(d) below and shall have
the right, at any time to settle any such action.

(b) Participation by BSC in CryoCor Enforcement Action. For CryoCor Intellectual
Property with respect to which CryoCor has the right to bring legal action for
infringement or misappropriation, CryoCor shall permit BSC to participate, at
BSC’s own cost, in any legal action brought by CryoCor under Section 3.5(a) to
eliminate or minimize the consequences of any infringement or misappropriation
of any CryoCor Intellectual Property or CryoCor Program Intellectual Property
licensed to BSS under this Agreement.

(c) Proceeds and Expenses of CryoCor Enforcement Action. Unless otherwise agreed
to by the parties as part of any cost-sharing arrangement, all proceeds realized
upon any judgment or settlement regarding an action undertaken by CryoCor
pursuant to Section 3.5(a) (after reimbursement of each party’s costs and
expenses relating thereto) shall be retained by CryoCor; provided, that if BSC
participates in such action pursuant to Section 3.5(b), such proceeds shall be
shared by CryoCor and BSC based on the parties’ relative lost profits, subject
to the rights of CryoCor’s third party licensor with respect to CryoCor
Intellectual Property

 

17



--------------------------------------------------------------------------------

licensed to CryoCor by such third party.

(d) BSC Rights to Enforcement. For CryoCor Intellectual Property with respect to
which CryoCor has the right to bring legal action for infringement or
misappropriation, if CryoCor fails to bring an action or proceeding to eliminate
or minimize the consequences of any infringement or misappropriation of any
CryoCor Intellectual Property or CryoCor Program Intellectual Property pursuant
to Section 3.5(a) (I) within ninety (90) days following notice of alleged
infringement or misappropriation pursuant to Section 3.5(a) or (II) prior to ten
(10) days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, and if BSS
then has a license to such CryoCor Intellectual Property or CryoCor Program
Intellectual Property and the failure to bring such an action would be
reasonably likely to have a material adverse effect on BSS’s license to such
CryoCor Patent Rights or CryoCor Program Patent Rights in the Field, BSC may
elect to enforce any such CryoCor Intellectual Property or CryoCor Program
Intellectual Property licensed to BSS under this Agreement, in which case
(i) CryoCor agrees to be named as a party to any such action to the extent
necessary for BSC to initiate, maintain or pursue such action, (ii) CryoCor will
cooperate with and assist BSC in all reasonable respects in any such action,
including by making available its employees and records for purposes of
providing evidence and background information in support of the enforcement,
(iii) BSC will have the right, at any time, to settle any such action on terms
reasonable to CryoCor and BSC, after receiving CryoCor’s written consent, which
will not be unreasonably withheld or delayed, and (iv) unless otherwise agreed
to by the parties as part of any cost-sharing arrangement and subject to the
rights of CryoCor’s third party licensor with respect to CryoCor Intellectual
Property licensed to CryoCor by such third party, any proceeds realized upon any
judgment or settlement regarding an action undertaken pursuant to this
Section 3.5(d) (after reimbursement of each party’s costs and expenses relating
thereto) shall be retained by BSC; provided, that if CryoCor participates in
such action, such proceeds shall be shared by CryoCor and BSC based on the
parties’ relative lost profits.

(e) BSC Console Program Intellectual Property. BSC shall have the exclusive
right, but not the obligation, to take all legal action it deems necessary or
advisable to eliminate or minimize the consequences of any infringement or
misappropriation of any BSC Intellectual Property or BSC Program Intellectual
Property, subject to this Section 3.5(e) with respect to BSC Console Program
Intellectual Property. BSC shall permit CryoCor to participate, at CryoCor’s own
cost, in any legal action brought by BSC under this Section 3.5(e) to eliminate
or minimize the consequences of any infringement or misappropriation of any BSC
Console Program Intellectual Property licensed to CryoCor under this Agreement.
If BSC elects to enforce any BSC Console Program Intellectual Property,
(i) CryoCor agrees to be named as a party to any action to the extent necessary
for BSC to initiate, maintain or pursue such action, (ii) CryoCor will cooperate
with and assist BSC in all reasonable respects in any such action, including by
making available its employees and records for purposes of providing evidence
and background information in support of the enforcement, (iii) BSC will have
the right, at any time, to settle any such action on terms reasonable to CryoCor
and BSC, after receiving CryoCor’s written consent, which will not be
unreasonably withheld or delayed; and (iv) unless otherwise agreed to by the
parties as part of any cost-sharing arrangement, any proceeds realized upon any
judgment or settlement regarding an action undertaken pursuant to this
Section 3.5(e) (after reimbursement of each party’s costs and expenses relating
thereto) shall be retained by BSC; provided, that if

 

18



--------------------------------------------------------------------------------

CryoCor participates in such action pursuant to this Section 3.5(e), such
proceeds shall be shared by CryoCor and BSC based on the parties’ relative lost
profits.

(f) CryoCor Rights to Enforcement. If BSC fails to bring an action or proceeding
to eliminate or minimize the consequences of any infringement or
misappropriation of any BSC Console Program Intellectual Property pursuant to
Section 3.5(e) (I) within ninety (90) days following notice of alleged
infringement or misappropriation pursuant to Section 3.5(a) or (II) prior to ten
(10) days before the time limit, if any, set forth in the appropriate laws and
regulations for the filing of such actions, whichever comes first, and if
CryoCor then has a license to such BSC Console Program Intellectual Property and
the failure to bring such an action would be reasonably likely to have a
material adverse effect on CryoCor’s license to such BSC Program Patent Rights
in the Field, CryoCor may elect to enforce any such BSC Console Program
Intellectual Property licensed to CryoCor under this Agreement, in which case
(i) BSC and BSS agree to be named as a party to any such action to the extent
necessary for CryoCor to initiate, maintain or pursue such action, (ii) BSC and
BSS will cooperate with and assist CryoCor in all reasonable respects in any
such action, including by making available its employees and records for
purposes of providing evidence and background information in support of the
enforcement, (iii) CryoCor will have the right, at any time, to settle any such
action on terms reasonable to CryoCor and BSC, after receiving BSC’s written
consent, which will not be unreasonably withheld or delayed; and (iv) unless
otherwise agreed to by the parties as part of any cost-sharing arrangement, any
proceeds realized upon any judgment or settlement regarding an action undertaken
pursuant to this Section 3.5(f) (after reimbursement of each party’s costs and
expenses relating thereto) shall be retained by CryoCor; provided, that if BSC
participates in such action, such proceeds shall be shared by CryoCor and BSC
based on the parties’ relative lost profits.

(g) CryoCor Enforcement of Joint Program Intellectual Property.

(i) CryoCor shall have the first right, but not the obligation, to take all
legal action it deems necessary or advisable to eliminate or minimize the
consequences of any infringement or misappropriation of any Joint Program
Intellectual Property in which the infringing product primarily involves a low
pressure console (delivering N2O at or below […***…] psi), as compared with a
high pressure console (deliver N2O at greater than […***…] psi), subject to this
Section 3.5(g). CryoCor shall permit BSC to participate, at BSC’s own cost, in
any legal action brought by CryoCor under this Section 3.5(g)(i). If CryoCor
elects to enforce such Joint Program Intellectual Property, (A) BSC and/or BSS
agree to be named as a party to any action to the extent necessary for CryoCor
to initiate, maintain or pursue such action, (B) BSC and/or BSS will cooperate
with and assist CryoCor in all reasonable respects in any such action, including
by making available its employees and records for purposes of providing evidence
and background information in support of the enforcement, (C) CryoCor will have
the right, at any time, to settle any such action on terms reasonable to CryoCor
and BSC, after receiving BSC’s written consent, which will not be unreasonably
withheld or delayed; and (D) unless otherwise agreed to by the parties as part
of any cost-sharing arrangement, any proceeds realized upon any judgment or
settlement regarding an action undertaken pursuant to this Section 3.5(g)(i)
(after reimbursement of each party’s costs and expenses relating thereto) shall
be retained by CryoCor; provided, that if BSC participates in such action
pursuant to this Section 3.5(g)(i), such proceeds shall be shared

   19    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

by CryoCor and BSC based on the parties’ relative lost profits.

(ii) If CryoCor fails to bring an action or proceeding to eliminate or minimize
the consequences of any infringement or misappropriation of any Joint Program
Intellectual Property pursuant to Section 3.5(g)(i) (A) within ninety (90) days
following notice of alleged infringement or misappropriation pursuant to
Section 3.5(a) or (B) prior to ten (10) days before the time limit, if any, set
forth in the appropriate laws and regulations for the filing of such actions,
whichever comes first, BSC may elect to enforce any such Joint Program
Intellectual Property, in which case (I) CryoCor agrees to be named as a party
to any such action to the extent necessary for BSC to initiate, maintain or
pursue such action, (II) CryoCor will cooperate with and assist BSC in all
reasonable respects in any such action, including by making available its
employees and records for purposes of providing evidence and background
information in support of the enforcement, (III) BSC will have the right, at any
time, to settle any such action on terms reasonable to CryoCor and BSC, after
receiving CryoCor’s written consent, which will not be unreasonably withheld or
delayed; and (IV) unless otherwise agreed to by the parties as part of any
cost-sharing arrangement, any proceeds realized upon any judgment or settlement
regarding an action undertaken pursuant to this Section 3.5(g)(ii) (after
reimbursement of each party’s costs and expenses relating thereto) shall be
retained by BSC; provided, that if CryoCor participates in such action, such
proceeds shall be shared by CryoCor and BSC based on the parties’ relative lost
profits.

(h) BSC Enforcement of Joint Program Intellectual Property.

(i) BSC shall have the first right, but not the obligation, to take all legal
action it deems necessary or advisable to eliminate or minimize the consequences
of any infringement or misappropriation of any Joint Program Intellectual
Property in which the infringing product primarily involves a high pressure
console (as compared with a low pressure console), subject to this
Section 3.5(h). BSC shall permit CryoCor to participate, at CryoCor’s own cost,
in any legal action brought by BSC under this Section 3.5(h)(i). If BSC elects
to enforce such Joint Program Intellectual Property, (A) CryoCor agrees to be
named as a party to any action to the extent necessary for BSC to initiate,
maintain or pursue such action, (B) CryoCor will cooperate with and assist BSC
in all reasonable respects in any such action, including by making available its
employees and records for purposes of providing evidence and background
information in support of the enforcement, (C) BSC will have the right, at any
time, to settle any such action on terms reasonable to CryoCor and BSC, after
receiving CryoCor’s written consent, which will not be unreasonably withheld or
delayed; and (D) unless otherwise agreed to by the parties as part of any
cost-sharing arrangement, any proceeds realized upon any judgment or settlement
regarding an action undertaken pursuant to this Section 3.5(h)(i) (after
reimbursement of each party’s costs and expenses relating thereto) shall be
retained by BSC; provided, that if CryoCor participates in such action pursuant
to this Section 3.5(h)(i), such proceeds shall be shared by CryoCor and BSC
based on the parties’ relative lost profits.

(ii) If BSC fails to bring an action or proceeding to eliminate or minimize the
consequences of any infringement or misappropriation of any Joint Program
Intellectual Property pursuant to Section 3.5(h)(i) (A) within ninety (90) days
following notice of alleged infringement or misappropriation pursuant to
Section 3.5(a) or (B) prior to ten (10) days before the time limit,

 

20



--------------------------------------------------------------------------------

if any, set forth in the appropriate laws and regulations for the filing of such
actions, whichever comes first, CryoCor may elect to enforce any such Joint
Program Intellectual Property, in which case (I) BSC and/or BSS agree to be
named as a party to any such action to the extent necessary for CryoCor to
initiate, maintain or pursue such action, (II) BSC and/or BSS will cooperate
with and assist CryoCor in all reasonable respects in any such action, including
by making available its employees and records for purposes of providing evidence
and background information in support of the enforcement, (III) CryoCor will
have the right, at any time, to settle any such action on terms reasonable to
CryoCor and BSC, after receiving BSC’s written consent, which will not be
unreasonably withheld or delayed; and (IV) unless otherwise agreed to by the
parties as part of any cost-sharing arrangement, any proceeds realized upon any
judgment or settlement regarding an action undertaken pursuant to this
Section 3.5(h)(ii) (after reimbursement of each party’s costs and expenses
relating thereto) shall be retained by CryoCor; provided, that if BSC
participates in such action, such proceeds shall be shared by CryoCor and BSC
based on the parties’ relative lost profits.

(i) Infringement of Third Party Intellectual Property Rights. Each party shall
promptly notify the other in writing of any allegation by a third party that the
activity of BSC, CryoCor or any of their respective Affiliates pursuant to this
Agreement infringes or may infringe the Intellectual Property Rights of a third
party. BSC shall have the sole right to control any defense of any such claim
involving alleged infringement of third party rights by activities of BSC or its
Affiliates at its own expense and by counsel of its own choice, and CryoCor
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. CryoCor shall have the sole right to control any
defense of any such claim involving alleged infringement of third party rights
by activities of CryoCor or its Affiliates at its own expense and by counsel of
its own choice, and BSC shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice.

3.6 Confidentiality. CryoCor, BSS and BSC acknowledge that to facilitate the
business arrangements created by this Agreement, it may be necessary for the
parties to exchange certain Confidential Information on a confidential basis. In
consideration of the mutual benefits to be derived from the exchange of
Confidential Information, BSC, BSS and CryoCor agree as follows:

(a) Confidential Information of a disclosing party shall be treated and
safeguarded hereunder by the receiving party during the term of this Agreement
and for a period of five (5) years from the date of disclosure and with the same
degree of care with which it treats its own Confidential Information of like
character (but no less than a reasonable degree of care) and will not use
Confidential Information of the other party for any purposes other than as
expressly permitted by this Agreement. The parties agree that all CryoCor
Intellectual Property and CryoCor Program Intellectual Property shall be
Confidential Information of CryoCor and CryoCor shall be considered the
disclosing party and BSC and BSS shall be considered the receiving party with
respect to such Confidential Information. The parties further agree that all BSC
Intellectual Property and BSC Program Intellectual Property shall be
Confidential Information of BSC and BSC and BSS shall be considered the
disclosing party and CryoCor shall be considered the receiving party with
respect to such Confidential Information. The receiving party warrants that it
applies reasonable safeguards against the unauthorized disclosure

 

21



--------------------------------------------------------------------------------

and use of Confidential Information. The foregoing restrictions concerning
confidentiality, use and disclosure shall not apply to any such Confidential
Information that, as demonstrated by the receiving party by competent evidence:

(i) prior to the time of such disclosure is independently known by the receiving
party without restriction concerning disclosure or commercial use;

(ii) prior to or subsequent to the time of such disclosure has entered the
public domain other than through disclosure by the receiving party;

(iii) subsequent to the time of such disclosure becomes or is made available to
the receiving party without restriction concerning disclosure or commercial use
by a third party having the lawful right to do so;

(iv) is independently developed by the receiving party or its agents or
employees by persons without use of the Confidential Information; or

(v) is disclosed to others by the disclosing party without restriction
concerning disclosure or commercial use.

(b) The receiving party agrees to limit access to the Confidential Information
of the other party to such employees and consultants of the receiving party who
reasonably require such access in connection with the Program or the practice of
any license granted under this Agreement. However, the receiving party’s
confidentiality obligations set forth in this paragraph and in paragraph
(a) above shall not require it to take any greater care (but at least a
reasonable degree of care) to keep such information confidential than the
receiving party regularly employs with respect to its own confidential
information. To the extent practicable, in the event that the receiving party is
required to disclose any Confidential Information of the other party pursuant to
any law, regulation or judicial or administrative directive, the receiving party
shall promptly notify the disclosing party in order to allow the disclosing
party a reasonable period of time to obtain protective or confidential treatment
of the Confidential Information before it is disclosed.

(c) Neither receipt by the receiving party of the Confidential Information nor
the receiving party’s evaluation and examination of it shall impair or limit the
receiving party’s right to contest the validity of any patent that may have been
or may hereafter be issued in respect of any of the Confidential Information.

(d) The receiving party is under no obligation by virtue of its acceptance of
any Confidential Information of the other party to reveal any information with
respect to its activities in the field of technology pertaining to such
Confidential Information or the details of the receiving party’s evaluation or
testing with respect thereto, except as expressly required by this Agreement.

 

22



--------------------------------------------------------------------------------

3.7 Royalty Payments by BSC.

(a) Royalty Payments.

(i) First Option. If BSC has elected the First Option, during the BSC Royalty
Period, BSS shall pay CryoCor an amount equal to (A) either (1) […***…]% of BSC
Net Sales of BSC Consoles which are sold individually, or (2) $[…***…] per unit
for BSC Consoles which are sold as a Bundled Product, plus (B) […***…]% of BSC
Net Sales of BSC Cryo Balloons sold which are compatible with the BSC Console,
in each case with respect to BSC Consoles and BSC Cryo Balloons manufactured by
BSC or any of its Affiliates, or by a third party (other than CryoCor or its
Affiliates) on behalf of BSC or its Affiliates, and sold by BSC or any of its
Affiliates to unaffiliated third parties in each Contract Quarter during the BSC
Royalty Period, to the extent that the use, manufacture, offer for sale, sale,
import or export of such BSC Consoles or BSC Cryo Balloons are covered by one or
more valid issued claims of any CryoCor Patent Rights or CryoCor Program Patent
Rights licensed to BSS hereunder or Joint Program Patent Rights, in the country
or countries in which the BSC Consoles or BSC Cryo Balloons are made, used,
leased transferred, distributed, sold or otherwise disposed of. Notwithstanding
any provision herein to the contrary, if BSC does not elect the First Option, no
payments shall be due under this Section 3.7(a)(i).

(ii) Second Option. If BSC has elected the Second Option, during the BSC Royalty
Period, BSS shall pay CryoCor an amount equal to (A) either (1) […***…]% of BSC
Net Sales of Cryo Consoles which are sold individually, or (2) $[…***…] per unit
for Cryo Consoles which are sold as a Bundled Product, plus (B) […***…]% of BSC
Net Sales of BSC Cryo Balloons sold which are compatible with the Cryo Console,
in each case with respect to Cryo Consoles and BSC Cryo Balloons manufactured by
BSC or any of its Affiliates, or by a third party (other than CryoCor or its
Affiliates) on behalf of BSC or its Affiliates, and sold by BSC or any of its
Affiliates to unaffiliated third parties in each Contract Quarter during the BSC
Royalty Period, to the extent that the use, manufacture, offer for sale, sale,
import or export of such Cryo Consoles or BSC Cryo Balloons are covered by one
or more valid issued claims of any CryoCor Patent Rights or CryoCor Program
Patent Rights licensed to BSS hereunder or Joint Program Patent Rights, in the
country or countries in which the Cryo Consoles or BSC Cryo Balloons are made,
used, leased transferred, distributed, sold or otherwise disposed of.
Notwithstanding any provision herein to the contrary, if BSC does not elect the
Second Option, no payments shall be due under this Section 3.7(a)(ii).

(b) Statement of Royalty Payments. Any amounts payable under Section 3.7(a)
(“BSC Royalty Payments”) shall be paid within forty-five (45) days after the
close of each Contract Quarter. BSS shall furnish to CryoCor, with each BSC
Royalty Payment, a statement showing (i) the units of Products subject to
royalty; (ii) the BSC Net Sales calculation, and (iii) the BSC Royalty Payment
due, in U.S. dollars, with respect to the preceding Contract Quarter. If no
sales of relevant Products have been made during any Contract Quarter, BSS shall
provide CryoCor with a written statement to that effect within forty-five
(45) days after the close of such Contract Quarter.

   23    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

(c) Audit Rights. Once during each twelve (12) calendar month period during the
BSC Royalty Period and during the period of twelve (12) calendar months
following the end of the BSC Royalty Period, CryoCor shall have the right, upon
prior written notice of at least fifteen (15) days delivered to BSC, to review
during regular business hours, at such place or places where such records are
customarily kept, all documentation pertaining to the current calendar year and
the prior calendar year that (i) is retained by BSC in the ordinary course of
business in accordance with GAAP, and (ii) is relevant to confirm the
calculation of the amounts of any BSC Royalty Payments for any Contract Quarter
during such calendar year and the immediately preceding calendar year. Any such
review shall be at the expense of CryoCor unless such review reveals an
underpayment by BSC for more than 10% of the BSC Royalty Payment for any
Contract Quarter, in which case BSC shall bear all of CryoCor’s reasonable
expenses associated with such review. BSS shall promptly pay CryoCor the amount
of any underpayment of BSC Royalty Payments. Nothing in this Section 3.7 shall
be deemed to require BSC, BSS, and their auditors and advisors to retain or
provide access to any books and records of BSC other than as specified in this
Section 3.7. All information received and all information learned in the course
of any audit or inspection shall be considered Confidential Information subject
to Section 3.6 of this Agreement.

3.8 Royalty Payments by CryoCor.

(a) Royalty Payments on Sale of BSC Consoles. If BSC has elected the First
Option, and CryoCor has exercised its right to manufacture the BSC Console,
during the CryoCor Royalty Period CryoCor shall pay BSC an amount equal to
either (A) […***…]% of CryoCor Net Sales of BSC Consoles which are sold
individually, or (B) $[…***…] per unit for BSC Consoles which are sold as a
Bundled Product or otherwise incorporated into and sold with other CryoCor
products, in each case with respect to BSC Consoles manufactured and sold by
CryoCor or any of its Affiliates to unaffiliated third parties in each Contract
Quarter, to the extent that the use, manufacture, offer for sale, sale, import
or export of such BSC Consoles are covered by one or more valid issued claims of
any BSC Program Patent Rights licensed to CryoCor hereunder or Joint Program
Patent Rights in the country or countries in which the BSC Consoles are made,
used, leased transferred, distributed, sold or otherwise disposed of.
Notwithstanding any provision herein to the contrary, if BSC does not elect the
First Option or CryoCor does not manufacture the BSC Console, no payments shall
be due under this Section 3.8.

(b) Statement of Royalty Payments. Any amounts payable under Section 3.8(a)
(“CryoCor Royalty Payments”) shall be paid within forty-five (45) days after the
close of each Contract Quarter. CryoCor shall furnish to BSC, with each CryoCor
Royalty Payment, a statement showing (i) the units of BSC Consoles subject to
royalty; (ii) the CryoCor Net Sales calculation; and (iii) the CryoCor Royalty
Payment due, in U.S. dollars, with respect to the preceding Contract Quarter. If
no sales of relevant BSC Consoles have been made during any Contract Quarter,
CryoCor shall provide BSC with a written statement to that effect within
forty-five (45) days after the close of such Contract Quarter.

(c) Audit Rights. Once during each twelve (12) calendar month period during the
CryoCor Royalty Period and during the period of twelve (12) calendar months
following the end of the CryoCor Royalty Period, BSC shall have the right, upon
prior written notice of at least

   24    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

fifteen (15) days delivered to CryoCor, to review during regular business hours,
at such place or places where such records are customarily kept, all
documentation pertaining to the current calendar year and the prior calendar
year that (i) is retained by CryoCor in the ordinary course of business in
accordance with GAAP, and (ii) is relevant to the calculation of the amounts of
any CryoCor Royalty Payments for any Contract Quarter during such calendar year
and the immediately preceding calendar year. Any such review shall be at the
expense of BSC unless such review reveals an underpayment by CryoCor for more
than 10% of the CryoCor Royalty Payment for any Contract Quarter, in which case
CryoCor shall bear all of BSC’s reasonable expenses associated with such review.
CryoCor shall promptly pay BSC the amount of any underpayment of CryoCor Royalty
Payments. Nothing in this Section 3.8 shall be deemed to require CryoCor, and
its auditors and advisors to retain or provide access to any books and records
of CryoCor other than as specified in this Section 3.8. All information received
and all information learned in the course of any audit or inspection shall be
considered Confidential Information subject to Section 3.6 of this Agreement.

3.9 Other Payment Terms.

(a) Currency of Payments; Exchange Rates. All payments due and payable under
this Agreement by one party to the other party shall be payable in United States
dollars. With respect to the calculation of BSC Net Sales or CryoCor Net Sales
for each Contract Quarter for which a currency other than United States dollars
is received, such currency will be converted into United States dollars at the
exchange rate of such currency as reported (or if erroneously reported, as
subsequently corrected) in The Wall Street Journal on the last business day of
the applicable quarter in which such BSC Net Sales or CryoCor Net Sales were
made (or if not reported on that date, as quoted by Bank of America, N.A. in
Charlotte, North Carolina (or its successor)). All payments owed under this
Agreement shall be made by wire transfer to a bank and account designated in
writing by the party entitled to receive such payment, unless otherwise
specified in writing by such party.

(b) Taxes. The party receiving payments under this Agreement will pay any and
all taxes levied on account of such payment. If any taxes are required to be
withheld by the paying party, it will (a) deduct such taxes from the remitting
payment, (b) timely pay the taxes to the proper taxing authority, and (c) send
proof of payment to the other party and certify its receipt by the taxing
authority within 60 days following such payment.

 

4. SUPPLY.

4.1 Manufacture; Supply and Purchase of Products.

(a) First Option.

(i) Manufacture of BSC Consoles. Subject to the terms and conditions set forth
in this Agreement, if BSC has elected the First Option, BSC or one of its
Affiliates may manufacture the BSC Consoles or BSC may elect to have the BSC
Consoles manufactured by CryoCor or by a third party. Pursuant to the license
granted to BSC under Section 3.1(a)(i), CryoCor shall provide BSC with all
information and documentation necessary for BSC to manufacture the BSC Consoles.

 

25



--------------------------------------------------------------------------------

(ii) Supply by BSC to CryoCor of BSC Consoles. If BSC or one of its Affiliates
manufactures the BSC Consoles or has the BSC Consoles manufactured by a third
party, CryoCor shall be entitled to purchase the BSC Consoles from BSC. In the
event that CryoCor elects to purchase the BSC Consoles from BSC, BSC and CryoCor
shall enter into a mutually satisfactory supply agreement covering the supply
and purchase of the BSC Console by CryoCor from BSC, which shall provide for a
transfer price for any BSC Consoles purchased by CryoCor from BSC equal to BSC’s
Cost of Goods per unit for such BSC Consoles plus […***…].

(iii) Supply by CryoCor to BSC of BSC Consoles. If BSC desires to have the BSC
Consoles manufactured by CryoCor and CryoCor elects to do so in its sole
discretion, BSC shall be entitled to purchase the BSC Consoles from CryoCor and
BSC and CryoCor shall enter into a mutually satisfactory supply agreement
covering the supply and purchase of the BSC Console by BSC from CryoCor, which
shall provide for a transfer price for any BSC Consoles purchased by BSC from
CryoCor equal to CryoCor’s Cost of Goods per unit for such BSC Consoles plus
[…***…].

(b) Second Option.

(i) Manufacture of Cryo Consoles. Subject to the terms and conditions set forth
in this Agreement, if BSC has elected the Second Option, BSC or one of its
Affiliates may manufacture the Cryo Consoles or BSC may elect to have the Cryo
Consoles manufactured by CryoCor. Pursuant to the license granted to BSC under
Section 3.1(b)(i), CryoCor shall provide BSC with all information and
documentation necessary for BSC to manufacture the Cryo Consoles.

(ii) Supply by CryoCor to BSC of Cryo Consoles. If BSC desires to have the Cryo
Consoles manufactured by CryoCor, BSC shall be entitled to purchase the Cryo
Consoles from CryoCor and BSC and CryoCor shall enter into a mutually
satisfactory supply agreement covering the supply and purchase of the Cryo
Console by BSC from CryoCor, which shall provide for a transfer price for any
Cryo Consoles purchased by BSC from CryoCor equal to CryoCor’s Cost of Goods per
unit for such Cryo Consoles plus […***…].

(c) BSC Cryo Balloons. BSC shall be responsible, either itself or through one of
its Affiliates or a third party, for manufacturing BSC Cryo Balloons, including,
if BSC has elected the Third Option, manufacturing any BSC Cryo Balloon that
incorporates a Cryo Catheter Shaft.

 

5. REGULATORY MATTERS.

5.1 General.

(a) BSC Console. BSC shall be responsible, at its expense, for obtaining,
maintaining and complying with all regulatory requirements and approvals
(including all Product

   26    ***Confidential Treatment Requested



--------------------------------------------------------------------------------

Approvals) necessary or useful for the BSC Console in the Field. CryoCor shall
promptly provide BSC with such information and assistance as BSC reasonably
requests in order to pursue such approvals. CryoCor shall be responsible, at its
expense, for obtaining, maintaining and complying with all regulatory
requirements and approvals (including all Product Approvals) necessary or useful
for use of the BSC Console with CryoCor’s product family. BSC shall promptly
provide CryoCor with such information and assistance as CryoCor reasonably
requests in order to pursue such approvals.

(b) Cryo Console. CryoCor shall be responsible, at its expense, for obtaining,
maintaining and complying with all regulatory requirements and approvals
(including all Product Approvals) necessary or useful for the Cryo Console
outside the Field. BSC shall promptly provide CryoCor with such information and
assistance as CryoCor reasonably requests in order to pursue such approvals. BSC
shall be responsible, at its expense, for obtaining, maintaining and complying
with all regulatory requirements and approvals (including all Product Approvals)
necessary or useful for the Cryo Console in the Field. CryoCor shall promptly
provide BSC with such information and assistance as BSC reasonably requests in
order to pursue such approvals.

5.2 EEO Laws. CryoCor acknowledges that BSC is an equal employment opportunity/
affirmative action employer subject to Executive Order 11246, the Vietnam Era
Veterans Readjustment Assistance Act, Section 503 of the Vocational
Rehabilitation Act, and their implementing regulations. CryoCor is not currently
subject to these laws and implementing regulations (collectively, “EEO Laws”).
By acceptance of this Agreement, each party certifies that, during any time that
it is subject to the EEO Laws, it will comply with all applicable EEO Laws and
shall not, amongst other things, discriminate on the basis of race, age, color,
religion, gender, sexual orientation, disability, veteran status, national
origin or any other characteristic protected by federal, state or local law.

 

6. REPRESENTATIONS AND WARRANTIES.

6.1 Mutual Representations and Warranties.

(a) CryoCor hereby represents and warrants as of the Effective Date that:

(i) it is a duly and validly organized and existing corporation in good standing
under the laws of the state of Delaware, and that it is qualified to do business
as a foreign corporation in each jurisdiction in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on CryoCor or its business,

(ii) the performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach, conflict or violation of any
terms or provisions of, or constitute a default under, its Certificate of
Incorporation or By-Laws, or any material agreement or instrument to which it is
a party, by which it is bound, or to which any of its property is subject,

(iii) all requisite corporate action has been taken to authorize the execution,
delivery, and performance of this Agreement by it, and this Agreement
constitutes a

 

27



--------------------------------------------------------------------------------

legally binding obligation, enforceable against such party, in accordance with
its terms, except insofar as enforceability may be limited by bankruptcy,
insolvency, reorganization, or similar laws affecting the rights of creditors
generally, and

(iv) it is not a party to any litigation relating to, or that could reasonably
be expected to adversely affect, its ability to perform its obligations under
this Agreement.

(b) Each of BSC and BSS hereby represents and warrants as of the Effective Date
that:

(i) it is a duly and validly organized and existing corporation in good standing
under the laws of its jurisdiction of incorporation, and that it is qualified to
do business as a foreign corporation in each jurisdiction in which the nature of
its activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so would not have a material adverse effect on it or its business,

(ii) the performance of this Agreement and the consummation of the transactions
contemplated herein will not result in any breach or violation of any terms or
provisions of, or constitute a default under, its Certificate of Incorporation
or By-Laws, or other organizational documents, or any material agreement or
instrument to which it is a party, by which it is bound, or to which any of its
property is subject,

(iii) all requisite corporate action has been taken to authorize the execution,
delivery, and performance of this Agreement by it, and this Agreement
constitutes a legally binding obligation, enforceable against such party, in
accordance with its terms, except insofar as enforceability may be limited by
bankruptcy, insolvency, reorganization, or similar laws affecting the rights of
creditors generally, and

(iv) it is not a party to any litigation relating to, or that could reasonably
be expected to adversely affect, its ability to perform its obligations under
this Agreement.

6.2 Intellectual Property Rights. CryoCor represents and warrants to BSC as
follows as of the Effective Date:

(i) Rights to CryoCor Intellectual Property. CryoCor owns or has a license (with
the right to sublicense) to all CryoCor Intellectual Property free and clear of
all liens, claims, encumbrances and other restrictions, other than any liens,
claims, encumbrances and other restrictions that would not interfere with or
restrict CryoCor’s performance of its obligations under this Agreement and which
are described on Schedule 6.2(i). CryoCor has not received and CryoCor does not
have any knowledge of any notice, claim or allegation from any person or entity
questioning the right of CryoCor to use, possess, transfer, convey, license,
exploit or otherwise dispose of any CryoCor Intellectual Property. CryoCor has
all rights necessary to grant the licenses under the CryoCor Intellectual
Property to BSS in the Field as provided in Section 3.1.

 

28



--------------------------------------------------------------------------------

(ii) Third Party Infringement. CryoCor has not received any written
communications or notice that there is any unauthorized use, disclosure,
infringement, dilution, misappropriation or other violation by any third party
of any CryoCor Intellectual Property.

(iii) No Knowledge of Infringement. CryoCor has not received any written
communications or notice from any third party containing any express or implied
allegation that CryoCor is or may be using in an unauthorized manner,
infringing, diluting, misappropriating, or otherwise violating any of such third
party’s Intellectual Property Rights. To the knowledge of CryoCor, CryoCor’s use
of the CryoCor Intellectual Property has not and will not use in an unauthorized
manner, infringe, dilute, misappropriate, or otherwise violate any issued patent
owned by any other individual or entity.

(iv) Trade Secrets. CryoCor has taken all necessary actions to maintain Trade
Secrets included in the CryoCor Intellectual Property as confidential and
proprietary, and to protect against the loss, theft or unauthorized use of such
Trade Secrets.

(v) No Intellectual Property Proceedings. (a) There is no interference,
opposition, cancellation, reexamination or other contest, proceeding, action,
suit, hearing, investigation, charge, complaint, demand, notice, claim, dispute
threatened or pending against CryoCor relating to CryoCor Intellectual Property,
and (b) no issued patent within the CryoCor Intellectual Property has lapsed or
is being allowed to lapse, expired or been abandoned, invalidated, or canceled,
in whole or in part, or is subject to any injunction, judgment, order, decree,
ruling or charge or is subject to any pending or threatened oppositions,
interferences or other proceedings before the United States Patent and Trademark
Office or in any other registration authority in any country.

(vi) CryoCor First Option Patent Rights. The CryoCor First Option Patent Rights
include all Patents owned or licensed by CryoCor which are necessary for the
development of the BSC Console pursuant to the Program.

(vii) CryoCor Second Option Patent Rights. The CryoCor Second Option Patent
Rights include all Patents owned or licensed by CryoCor which are necessary for
the development of the Cryo Console pursuant to the Program.

6.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE PARTIES EXPRESSLY
DISCLAIM ALL REPRESENTATIONS AND WARRANTIES OF ANY KIND, INCLUDING, WITHOUT
LIMITATION, THE WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE
AND NON-INFRINGEMENT.

 

7. RISK ALLOCATION

7.1 Third Party Claims. Subject to the provisions of Section 7.2, each of BSC
and CryoCor (each, in such capacity, an “Indemnifying Party”) will defend,
indemnify and hold harmless the other party, its Affiliates, officers,
directors, partners, members, shareholders, employees, agents, and their
successors and assigns (each, in such capacity, an “Indemnified Party”) from and
against any loss, damage, royalty, expense (including reasonable attorneys’

 

29



--------------------------------------------------------------------------------

fees of Indemnified Party(ies) and those that may be asserted by a third party)
or liability including but not limited to claims for death or personal injury
(collectively, “Losses”) imposed upon the Indemnified Party(ies) as a result of
any claim, suit, demand or other proceeding by any third party arising from or
related to: (a) any material breach of the Indemnifying Party’s representations
and warranties under this Agreement; or (b) any gross negligence or intentional
misconduct by the Indemnifying Party (or its employees, agents, representatives,
Affiliates, licensees, sublicensees or distributors) in performing its rights or
obligations under this Agreement. The foregoing indemnification will not apply
in the event and to the extent that such Losses arose as a result of any
Indemnified Party’s negligence, intentional misconduct or breach of this
Agreement.

7.2 Procedure. To receive the benefit of indemnification under Section 7.1, the
Indemnified Party must (a) promptly notify the Indemnifying Party of a claim or
suit; provided that failure to give such notice will not relieve Indemnifying
Party of its indemnification obligations except where, and solely to the extent
that, such failure actually and materially prejudices the rights of Indemnifying
Party; (b) provide reasonable cooperation to the Indemnifying Party (and its
insurer), as reasonably requested, at Indemnifying Party’s cost and expense; and
(c) tender to the Indemnifying Party (and its insurer) full authority to defend
or settle the claim or suit; provided that no settlement requiring any admission
by the Indemnified Party or that imposes any obligation on the Indemnified Party
will be made without the Indemnified Party’s consent. Neither party has any
obligation to indemnify the other party in connection with any settlement made
without the Indemnifying Party’s written consent. The Indemnified Party has the
right to participate at its own expense in the claim or suit and in selecting
counsel therefor.

 

8. TERM AND TERMINATION

8.1 Term. Unless sooner terminated in accordance with Section 8.2 or extended by
written agreement of the parties, this Agreement will remain in effect from the
Effective Date until (a) the date that is twenty-one (21) days after BSC’s
Acceptance of Milestone One if BSC delivers written notice to CryoCor that it
declines to proceed with all of the Program Options by such date or does not
provide written notice to CryoCor electing a Program Option by such date, or
(b) if BSC has elected at least one Program Option pursuant to Section 2.2, the
expiration of the last to expire of the CryoCor Patent Rights and CryoCor
Program Patent Rights which are licensed to BSS hereunder.

8.2 Termination.

(a) The parties may terminate this Agreement at any time upon mutual written
agreement of the parties.

(b) BSC may terminate this Agreement prior to its expiration in accordance with
Section 8.1 for any reason or no reason upon thirty (30) days’ prior written
notice to CryoCor.

(c) BSC may terminate this Agreement prior to its expiration in accordance with
Section 8.1 (i) with thirty (30) days’ prior written notice to CryoCor if
CryoCor commits a

 

30



--------------------------------------------------------------------------------

material breach of this Agreement, unless such breach is cured within such
thirty (30) day notice period, or (ii) immediately upon written notice to
CryoCor if CryoCor or any of its Affiliates makes or brings any claim, action or
other proceeding that challenges the validity of any Patent included in the BSC
Patent Rights or BSC Program Patent Rights.

(d) CryoCor may terminate this Agreement prior to its expiration in accordance
with Section 8.1 (i) with thirty (30) days’ prior written notice to BSC if BSC
commits a material breach of this Agreement, unless such breach is cured within
such thirty (30) day notice period, or (ii) immediately upon written notice to
BSC if BSC or any of its Affiliates makes or brings any claim, action or other
proceeding that challenges the validity of any Patent included in the CryoCor
Patent Rights or CryoCor Program Patent Rights.

8.3 Effect of Termination. Upon termination (including expiration) of this
Agreement: (i) each party will remain subject to its confidentiality obligations
pursuant to Section 3.6 in accordance with the provisions thereof; and (ii) if
such termination occurs pursuant to Sections 8.1(a), 8.2(b) or 8.2(d) above, BSC
shall reimburse CryoCor for the amount of any development expenses actually
incurred by CryoCor during the then-current Milestone activities of the Program
through the effective date of termination; provided, that (x) such amount
reimbursed by BSC shall not exceed the amount of the next Milestone payment
which would otherwise be payable by BSC under Section 2.4 upon achievement of
the next applicable Milestone, (y) if such termination occurs prior to
Acceptance of Milestone One, CryoCor shall return to BSC, within thirty
(30) days following such termination, the remaining amounts previously paid by
BSC to CryoCor on the Effective Date pursuant to Section 2.4(a)(i) less the
amount of such development expenses actually incurred by CryoCor, and (z) BSC
shall have the right, at its own expense and upon prior written notice of at
least fifteen (15) days delivered to CryoCor, to review during regular business
hours, at such place or places where such records are customarily kept,
CryoCor’s financial books and records in order to confirm the amount of any
development expenses to be reimbursed by BSC. In no event shall BSC be obligated
to pay any fees or expenses with respect to any Services not performed or
completed in accordance with all requirements of this Agreement and the
Development Plan. Neither party will be liable to the other party for any
compensation or damages by reason of termination of this Agreement in accordance
with this Section 8. Nothing herein will be construed to release either party of
any obligation which matured prior to the effective date of any termination.
Sections 1, 2.1(g), 2.1(h), 3.1(b)(iii), 3.1(d), 3.2, 3.4(a), 3.4(c), 3.4(d),
3.5(a) (with respect to Joint Program Intellectual Property), 3.5(g), 3.5(h),
3.6, 3.7(c) (only for the period described therein), 3.8(c) (only for the period
described therein), 6, 7, 8.3, and 9 will survive any termination or expiration
of this Agreement.

 

9. GENERAL PROVISIONS.

9.1 Notices. Unless otherwise provided herein, any notice, report, payment or
document to be given by one party to the other will be in writing and will be
deemed given when delivered personally or mailed by certified or registered
mail, postage prepaid (such mailed notice to be effective on the date which is
two (2) business days after the date of mailing), or sent by nationally
recognized overnight courier (such notice sent by courier to be effective one
business day after it is deposited with such courier), or sent by telefax (such
notice sent by

 

31



--------------------------------------------------------------------------------

telefax to be effective when sent, if confirmed by certified or registered mail
or overnight courier as aforesaid) as follows:

 

If to BSC or BSS:    If to CryoCor:

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: Chief Financial Officer

Phone: 508.650.8000

Fax: 508.650.8956

  

CryoCor, Inc.

9717 Pacific Heights Boulevard

San Diego, California 92121

Attention: President

Phone: 858.909.2200

Fax: 858.909-2300

with a copy to:    with a copy to:

Boston Scientific Corporation

2710 Orchard Parkway

San Jose, CA 95134

Attention: President-Electrophysiology

Phone: 408.895.3500

Fax:

 

and

  

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Matthew T. Browne, Esq.

Phone: 858.550.6045

Fax: 858.550.6420

 

Boston Scientific Corporation

One Boston Scientific Place

Natick, MA 01760-1537

Attention: General Counsel

Phone: 508.650.8000

Fax: 508.650.8960

  

or to such other place as either party may designate as to itself by written
notice to the other party.

9.2 Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of New York without giving effect to its rules
regarding conflicts of laws.

9.3 Waiver. Except as otherwise expressly set forth herein, no provision of or
right under this Agreement shall be deemed to have been waived by any act or
acquiescence on the part of either party, its agents or employees, except by an
instrument in writing signed by an authorized officer of each party. No waiver
by either party of any breach of this Agreement by the other party shall be
effective as to any other breach, whether of the same or any other term or
condition and whether occurring before or after the date of such waiver.

9.4 Independent Contractors. Each party represents that it is acting on its own
behalf as an independent contractor and is not acting as an agent for or on
behalf of any third person. This Agreement and the relations hereby established
by and among CryoCor, BSS and BSC do

 

32



--------------------------------------------------------------------------------

not constitute a partnership, joint venture, franchise, agency or contract of
employment. CryoCor shall have no power or authority to in any way bind,
obligate, commit or contract for BSC or BSS, and neither BSC nor BSS shall have
no power or authority to in any way bind, obligate, commit or contract for
CryoCor.

9.5 Assignment. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other; provided, that notwithstanding
the foregoing, any party may assign its rights and obligations hereunder to an
Affiliate or to a purchaser of all or substantially all of the assets or
business of such party (or, in the case of BSC, the division of BSC responsible
for development activities hereunder) without the consent. It is understood that
CryoCor, BSC and BSS may from time to time perform some or all of their
obligations hereunder through one or more of its Affiliates or third party
contractors.

9.6 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and their respective successors and permitted assigns,
which shall include any entity that is a successor to any party hereto by merger
or by the acquisition of a majority of the voting stock of such party.

9.7 Severability. In the event any provision of this Agreement shall for any
reason be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect any other term or
provision hereof. The parties agree that they will negotiate in good faith or
will permit a court to replace any provision hereof so held invalid, illegal or
unenforceable with a valid provision which is as similar as possible in
substance to the invalid, illegal or unenforceable provision.

9.8 Headings. Headings of the sections and subsections of this Agreement are for
reference purposes only and shall not limit or affect the meaning or
construction of the terms and conditions hereof.

9.9 Interpretation. Words such as “herein”, “hereinafter”, “hereof” and
“hereunder” refer to this Agreement as a whole and not merely to a section or
paragraph in which such words appear, unless the context otherwise requires. The
singular shall include the plural, unless the context otherwise requires.
Whenever the word “include”, “includes” or “including” appears in this
Agreement, it shall be deemed in each instance to be followed by the words
“without limitation.” Reference to the words “day” or “days” in this Agreement
shall mean calendar days unless the term “business day” or “business days” is
expressly used.

9.10 Entire Agreement; Amendment. The terms and provisions contained in this
Agreement constitute the entire understanding of the parties with respect to the
transactions and matters contemplated hereby and supersede all previous
communications, representations, agreements and understandings relating to the
subject matter hereof. No agreement or understanding amending, supplementing or
extending this Agreement shall be binding upon either party unless it is in a
writing and signed by the applicable party. Without limiting the foregoing, the
parties anticipate that the exhibits, annexes and schedules hereto may be
amended or supplemented from time to time by mutual written agreement.

 

33



--------------------------------------------------------------------------------

9.11 Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

9.12 Further Assurances; Force Majeure. Each party covenants and agrees that,
subsequent to the execution and delivery of this Agreement and without any
additional consideration, it will execute and deliver any further legal
instruments and perform any acts which are or may become reasonably necessary to
effectuate the purposes of this Agreement. Any delay in the performance of any
of the duties or obligations of either party hereto (other than payment
obligations) shall not be considered a breach of this Agreement and the time
required for performance shall be extended for a period equal to the period of
such delay; provided, that such delay has been caused by or is the result of any
act of God, embargo, strike, fire, flood, act of terrorism or war or other
unforeseeable cause beyond the control and without the fault or negligence of
the party so affected. The party so affected shall give prompt notice to the
other party of such cause, and shall take whatever reasonable steps are
necessary to relieve the effect of such cause as rapidly as possible.

9.13 Limitation of Liability. NEITHER PARTY SHALL BE ENTITLED TO RECOVER FROM
THE OTHER PARTY ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES IN
CONNECTION WITH THIS AGREEMENT; provided, however, that this Section 9.13 shall
not be construed to limit a party’s ability to seek damages for breach of
Section 3.6 or to limit either Party’s indemnification rights or obligations
under Section 7; and provided, further, that this Section 9.13 shall not be
construed to limit a party’s ability to seek specific performance or an
assignment of intellectual property for a breach of Section 3.2 or to seek any
damages for a willful, intentional or bad faith breach of Section 3.2.

9.14 Publicity. Each party acknowledges and agrees that the parties intend, and
shall be entitled, to issue a press release in substantially the form of
Exhibit B announcing that the parties have entered into this Agreement on, or as
soon as practicable following, the Effective Date. It is understood that each
party may be required to issue subsequent press releases or make disclosures
(pursuant to filings with the Securities and Exchange Commission or otherwise)
relating to this Agreement or activities hereunder. The parties agree that each
party’s consent shall be required for all such subsequent press releases or
disclosures and that the parties shall consult with each other reasonably and in
good faith with respect to the text and timing of all such press releases or
other disclosures prior to the issuance thereof by providing a copy of such
press releases or other disclosures to the other party at least five
(5) business days prior to the proposed date of issuance thereof (or, if a
shorter period is required in order to comply with laws or regulations or for
appropriate market disclosure, such shorter period as is reasonable in light of
such circumstances), provided that no such press release or disclosure shall be
made by a party without the other party’s consent, not to be unreasonably
withheld (however, subject to providing advance notice as provided above,
nothing herein shall restrict a party from making such press release or
disclosure as it determines in good faith, based on advice of counsel, is
necessary to comply with applicable laws or regulations). In addition, following
the initial press releases announcing this Agreement, either party shall be free
to disclose, other than through a press release or Securities and Exchange
Commission disclosure, without the other party’s prior

 

34



--------------------------------------------------------------------------------

written consent, the existence of this Agreement, the identity of the other
party and those terms of the Agreement which have already been publicly
disclosed in accordance herewith.

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date.

 

BOSTON SCIENTIFIC CORPORATION    CRYOCOR, INC. By:  

/s/ Paul LaViolette

   By:  

/s/ Edward F. Brennan

Name:   Paul LaViolette    Name:   Edward F. Brennan Title:   COO    Title:  
President & CEO BOSTON SCIENTIFIC SCIMED, INC.      By:  

/s/ Paul LaViolette

     Name:   Paul LaViolette      Title:   COO     

 

36



--------------------------------------------------------------------------------

EXHIBIT A

DEVELOPMENT PLAN

[…***…]

      ***Confidential Treatment Requested



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF PRESS RELEASE

Boston Scientific and CryoCor Announce Strategic Collaboration in Atrial
Fibrillation

SAN DIEGO and NATICK, Mass., June 28 /PRNewswire-FirstCall/—CryoCor, Inc.
(Nasdaq: CRYO - News) and Boston Scientific Corporation (NYSE: BSX - News) today
announced a strategic collaboration in the field of cryoablation, or the use of
extreme cold, for the treatment of cardiac arrhythmias. The collaboration
involves the co-development of therapeutic solutions for atrial fibrillation, or
Afib. Afib is the most common cardiac arrhythmia and affects approximately
6 million patients around the globe, and it is estimated that over $9.0 billion
is spent annually in the United States on healthcare costs associated with Afib.

The collaboration involves the co-development of a console intended to deliver
cryo energy to Boston Scientific’s proprietary cryo balloon catheter for the
treatment of Afib. Under the collaboration, CryoCor will be responsible for the
development, and possible manufacture, of a cryoablation console for use with
Boston Scientific’s internally developed cryo-therapy balloon, which may
incorporate some of CryoCor’s catheter technologies. Upon successful achievement
of pre-established development milestones, Boston Scientific has agreed to make
certain payments to CryoCor. Boston Scientific also has agreed to pay CryoCor
royalties on the sale by Boston Scientific of the products developed under the
collaboration. In addition to the development program, Boston Scientific
purchased shares of CryoCor common stock for an aggregate purchase price of $2.5
million, and agreed to purchase an additional $2.5 million of common stock upon
successful achievement of certain development milestones.

Boston Scientific intends to market its cryo-therapy balloon for the treatment
of Afib, subject to regulatory approvals. Boston Scientific’s cryo balloon is
being developed to attempt to provide a safe, standardized, and broadly
applicable method to isolate the electrical activity originating from the
pulmonary veins, which are believed to be a source for the initiation and
propagation of Afib.

Joe Fitzgerald, President of Boston Scientific’s Electrophysiology Division,
stated, “we believe that the proposed combination of CryoCor’s proprietary
console design and cryogenics expertise, along with Boston Scientific’s
extensive history of balloon catheter leadership, will be a significant
strategic and competitive advantage in the Afib market.”

Ed Brennan, Chief Executive Officer of CryoCor, said, “we are pleased that
Boston Scientific chose to collaborate with CryoCor for the development of this
important product. We view this relationship as further validation of
cryoablation, and CryoCor specifically, and we believe that Boston Scientific
can provide valuable assistance to us as we prepare for the launch of our
cryoablation system in the United States.”

About Boston Scientific Corporation

Boston Scientific is a worldwide developer, manufacturer and marketer of medical
devices whose products are used in a broad range of interventional medical
specialties. For more information, please visit: www.bostonscientific.com.

Boston Scientific’s Electrophysiology business is a worldwide leader in cardiac
ablation products designed to treat common cardiac arrhythmias. Its line of
Blazer(TM), Blazer XP(TM) and Chilli II(TM) products are used by physicians
around the world to treat arrhythmias such as Atrial Flutter and Ventricular
Tachycardia. The Electrophysiology business also supplies a complete line of
multi-electrode diagnostic catheters, Ultrasound (ICE) catheters, and
accessories. The cryo-therapy balloon catheter is currently under development
and not approved for sale.



--------------------------------------------------------------------------------

About CryoCor, Inc.

CryoCor is a medical technology company that has developed and manufactures a
disposable catheter system based on its proprietary cryoablation technology for
the minimally invasive treatment of cardiac arrhythmias. CryoCor’s product, the
CryoCor Cardiac Cryoablation System, or the Cryoablation System, is designed to
treat cardiac arrhythmias through the use of cryoenergy, or extreme cold, to
destroy targeted cardiac tissue. The Cryoablation System has been approved in
Europe for the treatment of Afib and Atrial Flutter, the two most common and
difficult to treat arrhythmias since 2002. In the United States, CryoCor is
conducting a pivotal trial to evaluate the safety and efficacy of the
Cryoablation System for the treatment of Afib, and has submitted an application
for premarket approval for the treatment of Atrial Flutter. For more
information, please visit: http://www.cryocor.com.

CryoCor Forward Looking Statements

The statements in this press release that are not descriptions of historical
facts are forward-looking statements that are subject to risks and
uncertainties. These include statements included in this press release related
to the number of patients worldwide affected by Afib, the annual cost in the
United States of disease-related healthcare relating to Afib, the objectives of
the co-development program and the ability of CryoCor to achieve these
objectives, the advantages of the co-development program to CryoCor, the extent
to which CryoCor may manufacture consoles and incorporate some of its catheter
technologies as part of the co-development program, and CryoCor’s receipt of
funds under the co-development agreement based on its achievement of agreed-upon
research and development milestones and from royalty payments, each of which is
prospective. Such statements are only predictions and reflect expectations and
assumptions as of the date of this press release based on currently available
operating, financial, and competitive information. The actual events or results
may differ materially from those projected in such forward-looking statements
due to a number of factors, including risks involved with CryoCor’s ability to
perform under the co-development agreement and achieve its objectives and
benefit from it, including with respect to successfully developing and
commercializing the console and catheter products involved with the
co-development program and CryoCor’s receipt of additional funds under the
co-development agreement; risks associated with CryoCor’s dependence on patents
and proprietary rights; risks associated with CryoCor’s protection and
enforcement of its patents and proprietary rights; risks associated with the
development or availability of competitive products or technologies; and the
other risks and uncertainties identified in CryoCor’s filings with the
Securities and Exchange Commission. These forward-looking statements speak only
as of the date hereof. Each company expressly disclaims any intent or obligation
to update any of these forward-looking statements.

Boston Scientific forward-looking statements

This press release contains forward-looking statements. Boston Scientific wishes
to caution the reader of this press release that actual results may differ from
those discussed in the forward-looking statements and may be adversely affected
by, among other things, risks associated with product development and
commercialization, clinical trials, intellectual property, regulatory approvals,
competitive offerings, integration of acquired companies, Boston Scientific’s
overall business strategy, and other factors described in Boston Scientific’s
filings with the Securities and Exchange Commission.